IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,808-01


EX PARTE ABNER L. COCKE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-11-13695-A IN THE 220TH JUDICIAL DISTRICT COURT

FROM BOSQUE COUNTY



 Per curiam

O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
burglary of a habitation and sentenced to imprisonment for life. 
	On November 5, 2007, the trial court signed an order designating issues.  The habeas record
was, however, forwarded to this Court prematurely before the trial court issued findings of fact
regarding the designated issues.  We remanded this application to Bosque County to allow the trial
judge to enter findings of fact and conclusions of law on December 5, 2007.  On January 9, 2008,
this Court received a supplemental filing including an affidavit from trial counsel.  However, this
Court still has not received findings of fact and conclusions of law from the trial court. 
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 30 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 60 days of the date of this order.  Any extensions of time shall be
obtained from this Court 

Filed: June 30, 2010
Do not publish